United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-2485
                                  ___________

Fred DuVall,                              *
                                          *
              Appellant,                  *
                                          *
       v.                                 *
                                          *
Van Buren County, Arkansas;               *
Department of Justice; Dale Lynch,        * Appeal from the United States
in his capacity as County Judge for Van * District Court for the
Buren County, Arkansas and as ADA         * Eastern District of Arkansas.
Coordinator; Janet Reno, in her           *
capacity as Attorney General of the       *      [UNPUBLISHED]
United States; Brenda A. Sheppard,        *
Investigator for the Disability Rights    *
Section, Civil Rights Division,           *
Department of Justice,                    *
                                          *
              Appellees.                  *
                                     ___________

                         Submitted: July 26, 2000
                             Filed: August 1, 2000
                                 ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.
       Fred DuVall appeals the District Court’s1 order granting defendants a second
injunctive-hearing continuance in his action requesting injunctive and declaratory relief.
Because the District Court’s continuance order did not grant or deny, or have the
practical effect of granting or denying, an injunction, see 28 U.S.C. § 1292(a)(1)
(1993), Kausler v. Campey, 989 F.2d 296, 298-99 (8th Cir. 1993), it is unreviewable
by this Court. We thus dismiss the appeal for lack of jurisdiction. See 8th Cir. R.
47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
                                           -2-